Citation Nr: 1214341	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia.

2.  Entitlement to an increased disability rating for a left knee disability, in excess of 10 percent. 

3.  Entitlement to an initial rating for a right knee disability in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the RO in Little Rock, Arkansas, which granted service connection and assigned an initial rating of 10 percent for a right knee disability, and which denied an increased disability rating for a left knee disability, in excess of 10 percent.  The appeal also comes from a January 2010 rating decision of the RO in Little Rock, Arkansas, which denied service connection for chronic lymphocytic leukemia.  

The Veteran presented testimony regarding his right and left knee increased rating claims at a Board hearing at the RO in Little Rock, Arkansas in September 2006.  A transcript of the hearing is associated with the claims file.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  In April 2008, the Veteran was informed of his right to have another hearing on those issues, conducted by the Veterans Law Judge who would decide the claims.  He was asked to respond within 30 days of the letter or the Board would assume he did not want another hearing on those issues.  The Veteran did not respond to the letter.  

In February 2012, the Veteran presented testimony regarding service connection for chronic lymphocytic leukemia at a Board videoconference hearing, chaired by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In June 2007, the Board remanded the knee rating claims for additional evidentiary development to include obtaining additional treatment records and a VA examination.  In April 2009, the Board again remanded the knee rating issues for corrective action regarding the examination obtained pursuant to the prior remand.  In September 2010, the Board found that the deficiencies in the examination had still not been corrected and again remanded the knee rating issues for corrective action.  Those issues have since been returned to the Board for further appellate action.  The Board will address compliance with the remand instructions below.

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for a right knee disability, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran was not diagnosed with chronic lymphocytic leukemia in service.

4.  The Veteran was not exposed to herbicides, including Agent Orange, during his service in Korea.

5.  Symptoms of chronic lymphocytic leukemia were not chronic in service.

6.  Symptoms of chronic lymphocytic leukemia have not been continuous since service separation.

7.  The Veteran's current chronic lymphocytic leukemia is not related to service.

8.  For the entire period of this appeal, the Veteran's right knee disability has been manifested by arthritis with painful flexion greater than 30 degrees, painful extension to zero degrees, fatigue on motion, and lateral instability or recurrent subluxation that is less than moderate.

9.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by arthritis with painful flexion greater than 30 degrees, painful extension to zero degrees, fatigue on motion, and lateral instability or recurrent subluxation that is less than moderate.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in or aggravated by service and is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a disability rating higher than 10 percent for lateral instability or recurrent subluxation of the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for an initial rating higher than 10 percent for lateral instability or recurrent subluxation of the right knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for arthritis with painful flexion of the left knee are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5261 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for arthritis with painful flexion of the right knee are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by scheduling a VA examination of the knees.  The Veteran failed to report for the scheduled examination and has not offered any explanation for his failure to appear.  When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2011).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2011).

Here, while the Veteran's failure to report involves a claim for increase, the Board finds that disallowance of the claims on the basis of 38 C.F.R. § 3.655(b) is not appropriate as the Board finds that the evidence of record is adequate to rate the knee disabilities.  While the Board's September 2010 remand specified that the October 2007 and June 2009 VA examinations did not include findings for limitation of extension, in fact, the Board's September 2010 remand did not address a March 2010 addendum examination report, in which the examiner reported range of motion from 0-90 (degrees) on the left and 0-110 (degrees) on the right, and specified that these ranges included "limitation of flexion and extension."  Thus, the Board finds that these readings satisfy the September 2010 remand instructions, and, despite the Veteran's failure to report for another examination, the purpose of the September 2010 remand, and previous remands, has been accomplished.  The Board finds that there is substantial compliance with the Board's instructions.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Concerning the appeal for a higher initial rating for the right knee disorder, because it is an appeal that arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the left knee claim, in a September 2004 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Separate notice in March 2006 included provisions for disability ratings and for the effective date of the claim.  

Regarding service connection for chronic lymphocytic leukemia, a letter in August 2009 provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection for chronic lymphocytic leukemia, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  That letter also included provisions for disability ratings and for the effective date of the claim.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations as to the manifestations and severity of his knee disabilities.  These examinations are adequate when considered together, because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examinations produced findings that are pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to service connection for chronic lymphocytic leukemia; however, the Board finds that a VA examination is not necessary in order to decide the claim.  The VA Secretary must provide a VA medical examination when there is: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Veteran's service treatment records are devoid of any complaints or treatment for chronic lymphocytic leukemia.  Further, for the reasons explained in this decision, the Board finds that the Veteran was not exposed to herbicides, including Agent Orange, during his service in Korea.  Because there is no in-service injury or disease to which competent medical opinion could relate the current chronic lymphocytic leukemia, and no factual basis of continuouls post-service symptomatology of chronic lymphocytic leukemia upon which an opinion could be based, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for chronic lymphocytic leukemia.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant...if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, to include exposure to herbicides, remand of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's chronic lymphocytic leukemia would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's chronic lymphocytic leukemia and service would necessarily be based on an inaccurate history regarding what occurred in service, and so would be of no probative value.  The CAVC has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).

The holding in Charles was predicated on the existence of evidence of both in-service injury or event and a current diagnosis.  Remand of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a disease or injury noted in service is not shown to be chronic at that time, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file, lay and medical.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis of Service Connection for Chronic Lymphocytic Leukemia

The Veteran asserts that he was exposed to Agent Orange or other herbicides while stationed in Korea.  The Veteran's service records reveal that he was attached to the 1st Battalion, 32nd Infantry, and that he served in Korea from December of 1966 to December of 1967.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

Although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy, or that his claimed chronic lymphocytic leukemia is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, Acute and subacute peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the veteran was not exposed to any such herbicide agent.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  Here, the Veteran does not contend, and the evidence does not otherwise show any service in Vietnam.  

The Department of Defense has also confirmed to VA that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  According to the Department of Defense, there was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  

Units in the area during the period of use of the herbicides include the following: (a.) The combat brigades of the 2nd Infantry Division, which included the following units: (i.) 1st Battalion, 38th Infantry; (ii.) 2nd Battalion, 38th Infantry; (iii.) 1st Battalion, 23rd Infantry; (iv.) 2nd Battalion, 23rd Infantry; (v.) 3rd Battalion, 23rd Infantry; (vi.) 2nd Battalion, 31st Infantry; (vii.) 3rd Battalion, 32nd Infantry; (viii.) 1st Battalion, 9th Infantry; (ix.) 2nd Battalion, 9th Infantry; (x.) 1st Battalion, 72nd Armor; (xi.) 2nd Battalion, 72nd Armor; (xii.) 1st Battalion, 12th Artillery; (xiii.) 1st Battalion, 15th Artillery; (xiv.) 7th Battalion, 17th Artillery; (xv.) 5th Battalion, 38th Artillery; (xvi.) 6th Battalion, 37th Artillery; (b.) The 3rd Brigade of the 7th Infantry Division, which included the following units: (i.) 1st Battalion, 17th Infantry; (ii.) 1st Battalion, 31st Infantry; (iii.) 1st Battalion, 32nd Infantry; (vi.) 2nd Battalion, 17th Infantry; (v.) 2nd Battalion, 32nd Infantry; (vi.) 1st Battalion, 73rd Armor; (vii.) 2nd Battalion, 10th Cavalry; (c.) The Division Reaction Force involving the 4th Squadron, 7th Cavalry, Counter Agent Company; (d.) The United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA); (e.) The crew of the U.S.S. Pueblo; (f.) Field Artillery, Signal, and Engineer troops were supplied as support personnel as required.  

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea.  Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows:

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2).

Thus, while the Veteran has an Agent Orange presumptive disease, and his unit is among those units determined by the Department of Defense to have been in the area during the period of use of the herbicides, the Veteran was not present in Korea during the period when herbicides were being applied.  Therefore, his chronic lymphocytic leukemia is not presumed to be related to Agent Orange exposure in Korea.   

The Board acknowledges the Veteran's testimony that it was common knowledge that Agent Orange was being sprayed during periods prior to that acknowledged by the Department of Defense, and that the Koreans at the outside of the base would spray the grounds on a monthly or bi-monthly basis, just to keep the vegetation down and dead.    The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board finds that there is no competent evidence of actual exposure to Agent Orange or other presumptive herbicides.  The Veteran does not assert or testify that he sprayed the defoliants or that he was in direct contact with the spray; instead, he has testified that it was the Koreans who were spraying the vegetation around the base.  

The fact that Koreans may have been spraying vegetation around the Veteran's base is not competent evidence that they were spraying Agent Orange or any other herbicide agent.  The Veteran has not identified any particular competence in identifying herbicides, and he has not described any independent means of identification, such as seeing containers marked as herbicides or being informed through official channels that herbicides were being sprayed.  He is certainly competent to observe that Koreans were spraying vegetation, but this is not competent evidence of exposure to herbicides.  This assertion amounts to mere speculation on the Veteran's part, and on the part of his fellow service members.  In sum, the Department of Defense has confirmed Agent Orange was used along the DMZ from April 1968 to July 1969, and the Veteran was not present in the affected area at the time.  He has offered no other competent evidence of actual exposure to Agent Orange or other herbicide agents.  Therefore, the Board finds that the weight of the evidence demonstrates that the Veteran was not exposed to Agent Orange or other herbicide agents in service.  

The Board also acknowledges the Veteran's assertion that he was present in Korea during the period specified under 38 U.S.C.A. § 1821 (West 2002 & Supp. 2011); 38 C.F.R. § 3.814 (2011), which provides a monetary benefit for individuals suffering from spina bifida whose biological father or mother is or was a Vietnam veteran or a veteran with covered service in Korea.  Under those provisions, the term "veteran with covered service in Korea" means a person who served in the active military, naval, or air service in or near the Korean DMZ between September 1, 1967, and August 31, 1971, and who is determined by VA, in consultation with the Department of Defense, to have been exposed to an herbicide agent during such service.  See 38 U.S.C.A. § 1821(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.814(c)(2) (2011).  Those provisions specify that exposure to an herbicide agent will be conceded if the veteran served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

Contrary to the Veteran's assertion, 38 C.F.R. § 3.814 does not establish or even suggest, that Agent Orange or other herbicides were applied at any earlier time than from April 1, 1968 to August 31, 1971.  The broadened service period specified under that section refers only to the class of veterans who may apply for the benefit.  It is one of two prongs that must be satisfied under 38 C.F.R. § 3.814, the other being exposure to herbicides during such service.  The broadened service period under 38 C.F.R. § 3.814 does not establish an earlier date of application of herbicides in or near the DMZ or in areas where the Veteran's unit was determined by the Department of Defense to have operated during such application of herbicides.  Indeed, this matter was specifically addressed in the implementing rule, see 76 FR 4245-01.  VA in fact extended the termination date from the proposed July 31, 1969 to August 31, 1971 based on the potential residual effects in the soil and environment from the spraying; however, VA specifically declined to change the starting date to coincide with the September 1, 1967 date specified under 38 C.F.R. § 3.814.  It was noted that neither the statute nor the legislative history suggests that herbicides were used prior to 1968 (citing 149 Cong. Rec. H11705-01 (2003) (noting that the Secretary of Defense identified that herbicides were used between 1968 and 1969); 149 Cong. Rec. S15133-01 (2003)).  Furthermore, the statute expressly requires that VA, in consultation with the Department of Defense, determine whether exposure occurred between September 1, 1967 and August 31, 1971, and thus clearly permits a finding as to whether such exposure could have occurred within that period based on Department of Defense information as to dates of herbicide application.  The Department of Defense has advised that herbicides were applied near the Korean DMZ from April 1968 to July 1969.  Therefore, for purposes of the presumptive Agent Orange diseases, April 1, 1968 was deemed to be the earliest date of potential exposure based on application of herbicides in Korea.  76 FR 4245-01.

To reiterate, the Veteran was not present in Korea during the period when herbicides were used in the DMZ area, and he has presented no other competent evidence of actual exposure to herbicides.  Despite the Board's finding that service connection for chronic lymphocytic leukemia is not presumed, service connection can also be established by showing that chronic lymphocytic leukemia was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this case, it is important to note that the Veteran has never contended that chronic lymphocytic leukemia began in service or until many years after service.  

The Board finds that the weight of the evidence demonstrates that chronic lymphocytic leukemia was not diagnosed in service, that symptoms of chronic lymphocytic leukemia were not chronic in service, and that symptoms of chronic lymphocytic leukemia were not continuous after service.  A review of the service treatment records reveals no treatment or diagnosis of chronic lymphocytic leukemia in service, and affirmatively normal clinical findings at service separation.  After service, it appears that chronic lymphocytic leukemia was not diagnosed until 2007, almost 40 years after service separation.  The Veteran does not dispute these facts.

The Board also finds that the weight of the evidence demonstrates that chronic lymphocytic leukemia is not related to service.  There is no medical opinion that purports to relate the onset of chronic lymphocytic leukemia to service.  The Veteran's assertion in this regard is related entirely to his assertion of Agent Orange exposure in service.  As service connection is not presumed for chronic lymphocytic leukemia, and as chronic lymphocytic leukemia is not otherwise related to service, the Board finds that service connection for chronic lymphocytic leukemia is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

Analysis of Left Knee Rating and Right Knee Initial Rating

Service connection for collateral ligament instability of the left knee was granted in a May 1970 rating decision, with a 10 percent rating assigned under Diagnostic Code 5257, effective April 1, 1970.  The current claim for increase for the left knee, and the claim for service connection for the right knee disability, was filed in August 2004.  

In the December 2004 rating decision, the RO granted service connection and assigned an initial 10 percent disability rating for right knee disability (stated to be arthritis with very mild degenerative change, but also included instability).  The December 2004 rating decision used both Diagnostic Code 5003 and Diagnostic Code 5257, with hyphenation, and assigned the effective date of August 20, 2004 for the initial rating.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In such cases, the additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this case, the use of both diagnostic codes at the time of the December 2004 grant of service connection for right knee disability, as well as the reasons and bases of the decision that reflect findings of both arthritis and limitation of motion and instability, and consideration of rating criteria for instability, recognizes that service connection has been established for both arthritis and instability of the right knee.  Because only one 10 percent disability rating was assigned by the December 2004 rating decision, with the use of hyphenation, only one disability was determined by the RO to be to a compensable degree, and separate ratings for arthritis and instability were not provided.  See VAOPGCPREC 23-97 and 9-98.

The December 2004 rating decision also denied an increased rating in excess of 10 percent for the left knee collateral ligament instability (Diagnostic Code 5257).  

In an October 2005 rating decision, the RO purported to grant service connection for an additional right knee disability (internal derangement), assigning a 10 percent rating, effective from April 1, 1970.  Although termed as a grant of service connection, it would appear that the October 2005 rating decision did not actually grant service connection but changed the diagnostic code used to rate the right knee disability to Diagnostic Code 5257, as indicated by the fact that only one rating of 10 percent remained after the RO's October 2005 rating decision.  Service connection for right knee disabilities of both arthritis and instability had already been granted in the December 2004 rating decision (although not separately rated); therefore, the October 2005 rating decision could not have been a grant of service connection for right knee disability.  Consequently, the primary effect of the October 2005 rating decision was to change the diagnostic code (to 5257) and to assign an earlier effective date for the 10 percent rating already assigned for the right knee instability; the RO did not assign separate compensable ratings for internal derangement and limited motion, but simply changed the basis for the rating.  

The Board notes that some confusion was expressed at the Board hearing regarding what aspects of the left knee disorder were being rated.  It was the Veteran's belief that the internal derangement and ligament instability were no longer being considered.  Based on a review of the rating decisions and Supplemental Statements of the Case, it is apparent that the RO has been considering limitation of motion as well as lateral instability and recurrent subluxation, but has treated these as potentially alternative bases for an increased rating rather than bases for separate disability ratings.  See VAOPGCPREC 23-97 and 9-98 (separate ratings are possible for knee instability and knee arthritis).  The result of the RO's adjudications is that the ratings for both knees are currently assigned under Diagnostic Code 5257 on the basis of lateral instability or recurrent subluxation.  

Rating Knee Instability

Under Diagnostic Code 5257, a 30 percent rating is available where such impairment of lateral instability or recurrent subluxation is severe; a 20 percent rating is available where such impairment is moderate; and a 10 percent rating is available where such impairment is slight.  38 C.F.R. § 4.71a.  Thus, the current 10 percent evaluation for each knee contemplates slight lateral instability or slight recurrent subluxation.  To warrant a higher rating, the evidence would have to demonstrate lateral instability or recurrent subluxation that more nearly approximates moderate severity.  

The report of VA examination in November 2004 reveals that there was mild crepitus in the right knee, which was noted to be stable to posterior and varus and valgus stresses.  There was mild anterior, medial, and lateral joint line tenderness with no evidence of locking and catching.  In the left knee, the Veteran had good stability except for varus stress, which showed some lateral instability and some lateral knee pain.  There was also anterior, medial, and lateral joint line tenderness and a great amount of crepitus with range of motion of the left knee.  The Veteran reported to the November 2004 VA examiner that he takes no medications for his knee and was not having physical therapy.  He also reported that he was not using any braces.  The Veteran described occasional giving way of his knees, which sometimes resulted in a fall.  

The report of a VA orthopedics consultation in June 2007 reveals no redness, swelling, or effusion of either knee.  All ligaments were intact and nontender to stress.  There was tenderness in the medial joint line, bilaterally, but not markedly so.  The examiner described a probable tear of the medial menisci.  

The report of VA examination in November 2007 reveals that the Veteran was able to get in and out of a chair without difficulty.  The examiner noted a limp on the right knee.  The Veteran could heel-and-toe walk and could squat 115, 120, and 110 degrees.  On examination the knees appeared symmetrical and there was no clinical abnormality to appearance.  The Veteran was noted not to be unstable.  
An August 2007 x-ray showed degenerative changes, and a recent MRI from August of 2007 showed a torn left medial meniscus and degenerative changes in the medial compartment.  On the right knee, the ligaments were intact, as they were on the left knee.  The Veteran had a grade 4 degenerative change on the right knee with a degenerative tear in the medial meniscus and some degenerative changes behind his patella.  The examiner described painful motion, weakened movement with fatigability and incoordination on squatting, which caused him pain.  He also reported lost motion on repeated squatting.  The examiner noted no subluxation or instability of either knee. 

The report of VA examination in June 2009 reveals that the Veteran was able to get out of a chair without difficulty; he had a cane, but was able to walk with a normal gait without it.  He could squat with discomfort each time at 75, 75, and 70 degrees.  There was patellofemoral crepitation palpable bilaterally.  There was no swelling or heat.  The examiner found that the Veteran does not have subluxation or lateral instability.  A March 2010 addendum from the same examiner indicates that the examiner believed the Veteran does not have subluxation or lateral instability.  

Based on the evidence regarding the Veteran's knees, the Board finds that an initial rating higher than 10 percent (Diagnostic Code 5257) is not warranted for the right knee based on lateral instability or recurrent subluxation, and an increased rating for the left knee instability in excess of 10 percent (Diagnostic Code 5257) is not warranted for any period.  38 C.F.R. § 4.71a.  The assignment of a 10 percent rating under Diagnostic Code 5257 recognizes some mild symptoms at least analogous to slight lateral instability or recurrent subluxation.  The clinical findings have never been more than slight, and the Veteran has on several occasions been found to exhibit no instability.  While there are no findings consistent with subluxation of either knee, and the Veteran has not described subluxation, the 10 percent ratings recognize the Veteran's lay symptoms of his "legs" having been "out" 15 or 20 times over the last few years, and he described a sensation that the knees are loose, wobbly, and unbalanced to some extent.  These lay descriptions do suggest some instability.  

The Board notes that the episodes of going out are occasional, and the Veteran has not described any particular impairment associated with the loose sensation.  When these symptoms are considered along with the clinical assessments, the Board finds that the Veteran's instability of the right knee and left knee is not more than slight for the rating periods on appeal.  The Board acknowledges that the June 2009 VA examiner assessed the Veteran's overall impairment as moderately severe; however, this was not a specific reference to lateral instability or subluxation, but to the overall knee symptomatology.  For these reasons, the Board finds that a preponderance of the evidence is against disability ratings in excess of 10 percent for left or right knee instability for any period of rating appeal.  38 C.F.R. §§ 4.3, 4.7.  The Board will next address other symptomatology under the pertinent rating criteria.  

Separate Ratings for Knee Arthritis

The Board has also considered entitlement to a higher rating or a separate rating on the basis of limited motion or arthritis.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; and 10 percent where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a. 

The Board may also assign a separate rating for limitation of extension under Diagnostic Code 5261.  Limitation of knee extension is rated 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is arthritis based on X-ray evidence, painful motion, and at least noncompensable limitation of motion, a 10 percent rating may be assigned for each major joint so affected under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Full ranges of motion are from 0 degrees in extension and to 140 degrees in flexion.

The report of VA examination in November 2004 reveals range of motion in the right knee from 0 to 120 degrees and range of motion in the left knee from 0 to greater than 120 degrees.  The Veteran had 5 out of 5 strength in flexion and extension of the left knee.  There were additional limitations with flare-ups as well as repetitive use.  The report of VA examination in June 2007 reveals that the Veteran had full extension and flexed to 130 degrees.  The report of VA examination in June 2009 reveals that the Veteran demonstrated supine range of motion from 0 to 90 degrees on the left and 0 to 110 degrees on the right.  He demonstrated weakness, excess fatigability with use, incoordination, painful motion, and pain with use, with decreasing motion on repetitive testing and squatting.  The functional impairment was significant.  A March 2010 addendum from the same examiner clarified that there was no additional range of motion loss with repetitive testing and that the examiner could not comment on flare-ups other than to note them historically.

The Veteran testified at the Board hearing that he would not want to have to squat down on his knees because they really tighten up and cause a lot of pain.  The Board interprets this as flexion that is painful throughout the entire range of motion.  The Veteran also testified that he is not capable of walking long distances or standing for long periods, and that he wears out quickly.  The Board interprets this lay assertion as fatigability associated with motion.  

Based on the above evidence regarding ranges of motion, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent is warranted for arthritis of each knee for the entire period on appeal under Diagnostic Code 5003 (arthritis with noncompensable limitation of motion warrants a 10 percent rating for each major joint).  38 C.F.R. §§ 4.3, 4.7; see VAOPGCPREC 23-97 and 9-98 (separate ratings are possible for knee instability and knee arthritis).  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); however, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.

In this case, the Board finds that the criteria for a rating in excess of 10 percent for arthritis of the knees are not met for either knee for any period.  That is, even with the consideration of painful motion and fatigue with motion, the evidence has always demonstrated flexion of the right and left knee that exceeds 30 degrees, so does not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5260, and has always demonstrated extension of the right and left knee that is possible to zero degrees, so does not more nearly approximate the criteria for a separate 10 percent rating for extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

As discussed above, the Veteran experiences pain throughout all ranges of motion.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In any view of the matter, the results here exclude the possibility that the range of motion was ever limited - either by functional loss due to pain or structural limitation - to 30 degrees, as required for a higher disability rating of 20 percent under Diagnostic Code 5260.  

The maximum disability rating for the right and left knee - a major joint, for painful arthritis productive of noncompensable limitation of motion of the knee under Diagnostic Code 5003 - is 10 percent.  The provisions of Diagnostic Code 5003 specifically provide that higher ratings are to be based on limitation of motion caused by arthritis (including separate compensable ratings for both limitation of flexion and limitation of extension), to be rated under the specific Diagnostic Codes for limitation of motion of the knee.  38 C.F.R. § 4.71a. 

The Board has also considered whether any other diagnostic code would be appropriate.  As there is no ankylosis, a rating under Diagnostic Code 5256 is not appropriate.  While the Veteran does have meniscal tears, there is no history of cartilage injury, dislocation, or removal; therefore, a rating under Diagnostic Codes 5258 and 5259 is not warranted.  As there is no evidence of nonunion or malunion of the tibia and fibula, a rating under Diagnostic Code 5262 is not warranted.  And, as there is no evidence or diagnosis of genu recurvatum, a rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent rating is warranted for limited painful motion of each knee for the entire period on appeal; however, the weight of the evidence is against a finding of an initial rating in excess of 10 percent for arthritis of the right knee or an increased rating in excess of 10 percent for arthritis of the left knee for any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right and left knee disabilities.  The criteria specifically provide for ratings based on the presence of instability, arthritis, and limitation of motion of the knees, including due to pain, fatigue, and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate 

each disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for chronic lymphocytic leukemia is denied.

An increased disability rating for left knee lateral instability or recurrent subluxation in excess of 10 percent is denied. 

An initial rating for a right knee lateral instability or recurrent subluxation in excess of 10 percent is denied. 

A separate 10 percent rating, but not higher, for arthritis of the left knee is granted.

A separate 10 percent rating, but not higher, for arthritis of the right knee is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


